DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 25 May 2021 and 07 July 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumihara et al. (US 2015/0293540 A1), hereinafter ‘Izumihara’.

Regarding claim 1, Izumihara teaches:
An air condition control device comprising: (Izumihara: [0002] “The present disclosure relates to a device, system, method, and computer readable medium for operating facility equipment such as an air conditioner or lighting equipment.”)
a memory to store therein positional information that indicates a position where each of a plurality of air condition changing devices is located in a room space, (Izumihara: [0074] “The air conditioner operation device 104 is physically made up of components such as a processor, random access memory (RAM), read-only memory (ROM), flash memory, and a communication interface, for example. The arrangement storage 115, the equipment capability storage 116, the operating state storage 117, and the effect determination rule storage 118 are realized by the flash memory, for example.”; [0049] “The arrangement data 125 is data indicating the installed state of each of the indoor units 102a and 102b installed to air-condition the objective space 108. As illustrated in FIG. 3, the arrangement data 125 associates an equipment address, an equipment type, an installation position, and an installation direction.”) [The arrangement storage 115 reads on “a memory to store therein positional information”, the installation position reads on “a position where … located in a room space”. Each of the indoor units read on “each of a plurality of air condition changing devices”.]
each of the air condition changing devices being able to change an air condition, (Izumihara: [0044] “Each of the indoor units 102a and 102b may operate individually in any of cooling mode, heating mode, or ventilation mode, depending on these control parameters.”)
influence degree information that indicates an influence degree of an air condition exerted on each of a plurality of locations by each of the air condition changing devices, the influence degree being an influence degree under each running condition, and running condition information that indicates a running condition of each of the air condition changing devices; (Izumihara: [0094] “Referring again to FIG. 8, the mismatch detector 123 acquires the effect data, and computes the equipment address and effect of currently operating indoor units 102a other than the controlled equipment 102b that are associated in the [The effect data reads on “influence degree information”, and the effect data at different operating states, such as heat and cool, reads on “an influence degree under each running condition”. The operating state data reads on “a running condition information”.]
a calculating circuitry to (i) calculate, when the room space is divided into a plurality of regions with equal areas, a total influence degree on each of the regions on a basis of the positional information, the influence degree information, and the running condition information stored in the memory, (Izumihara: [0013] “affected section determiner configured to compute an affected section, the affected section being a section affected by a controlled equipment that is a facility equipment with a changed control parameter, by referencing data including an installation position of facility equipment in an objective space, and a capability related to an area affected by the facility equipment”; [0048] As illustrated in the drawing, each of the arrangement storage 115, the equipment capability storage 116, the operating state storage 117, and the effect determination rule storage 118 stores arrangement data 125, equipment capability data 126, operating state data 127, and effect determination rule data 128, respectively.”; [0053] “In the present embodiment, as illustrated in FIG. 4, the objective space 108 forms a rectangle when viewed from above, and is divided into sections that form squares of the same size. The position of each section is expressed as (m, n), in which (m, n) represents the mth row and the nth column, where [Computing the affected section reads on “calculate … a total influence degree …”.]
the total influence degree being an influence degree of an air condition exerted by the air condition changing devices, and (Izumihara: [0068] “The affected section determiner 122 computes affected sections by referencing the arrangement data 125 and the equipment capability data 126.”; [0069] “The mismatch detector 123 detects a mismatched state in the affected sections.”; [0070] “Specifically, the mismatch detector 123 references the exerted effect, and the effects of the indoor units 102a other than the controlled equipment 102b that are associated with the affected sections in the operating state data 127. The mismatch detector 123 detects a mismatched state in the affected sections on the basis of the relationship between the referenced effects.”) [The combination of the exerted effect and the effects of other indoor units associated with the affected sections read on “an influence degree of an air condition exerted by the air condition changing devices”.]
(ii) calculate a control influence degree, intended for controlling the air condition changing devices, at each of a plurality of control points in the room space on a basis of the total influence degree calculated for each of the regions, the control influence degree being an influence degree of an air condition exerted by the air condition changing devices; and (Izumihara: [0092] “The affected section determiner 122 generates effect data that includes the affected sections computed in step S113, the equipment address included in the equipment control information, and the exerted effect indicated by the exerted effect information acquired from the effect determiner 121, and outputs the effect data to the mismatch detector 123 (step S114).”) [Generating the effect reads on “calculate a control influence degree”.]
a controlling circuitry to control the air condition changing devices so as to increase the control influence degree at a control point, which is relatively low among the control influence degrees at the control points calculated by the calculating circuitry. (Izumihara: [0073] “The send information generator 124 generates send information when a mismatched state is detected by the mismatch detector 123. The send information is information to send to the controlled equipment 102b and currently operating equipment other than the controlled equipment 102b, that is, the indoor unit 102a, that is affecting the affected section. The send information includes one or more of control equipment information to stop the operation of the recipient indoor units 102a and 102b, warning information causing an indication that a mismatched state has been detected to be displayed on the remote controls 110a and 110b of the recipient indoor units 102a and 102b, and the like, for example.”) [The mismatched state reads on ”relatively low …”, and controlling the indoor unit that is affecting the affected section reads on “to control the air condition changing devices …”. The section with mismatched state read on “a control point”.]

Regarding claim 8, Izumihara teaches all the features of claim 1.
Izumihara further teaches:
wherein the controlling circuitry regularly controls the air condition changing devices so as to increase the control influence degree at a control point, which is relatively low among the control influence degrees at the control points calculated by the calculating circuitry. (Izumihara: [0073] “The send information generator 124 generates send information when a mismatched state is detected by the mismatch detector 123. The send information is information to send to the controlled equipment 102b and currently operating equipment other b, that is, the indoor unit 102a, that is affecting the affected section. The send information includes one or more of control equipment information to stop the operation of the recipient indoor units 102a and 102b, warning information causing an indication that a mismatched state has been detected to be displayed on the remote controls 110a and 110b of the recipient indoor units 102a and 102b, and the like, for example.”; [0120] “The equipment capability data 126 is data that may be preconfigured at the time of factory shipment or the like, while the operating state data 127 is continuously updated during the operation of the air conditioning system 100.”; [0125] “For example, when a mismatched state is detected, the air conditioner operation device 104 is configured to stop the operation of all indoor units 102a and 102b exerting effects on affected sections in a mismatched state. However, when a mismatched state is detected, the air conditioner operation device 104 may also discard the equipment control information to stop the operation of the controlled equipment 102b, while continuing the operation of an indoor unit 102a that is already operating.”) [The continuing of operation reads on “regularly controls”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Izumihara, in view of Sato (US 2014/0081467 A1), hereinafter ‘Sato’.

Regarding claim 2, Izumihara teaches all the features of claim 1.
Izumihara does not explicitly teach: wherein the memory stores the positional information therein on a basis of information input to a reception device that receives information input by a user, or stores therein the positional information calculated on a basis of an image obtained by an image obtaining device that obtains an image of the room space.
Sato teaches:
wherein the memory stores the positional information therein on a basis of information input to a reception device that receives information input by a user, or stores therein the positional information calculated on a basis of an image obtained by an image obtaining device that obtains an image of the room space. (Sato: [0055] “The air-conditioning device data storage unit 8 is configured to store, for example, position information on the position of the room temperature sensor 31 connected to each indoor unit 30, data about a room temperature acquired from the room temperature sensor 31 connected to each indoor unit 30. The air-conditioning device data storage unit 8 further stores air-conditioning device position information 300.”; [0057] The air-conditioning device position information 300 is information indicating installation positions of each of the air-conditioning devices in the arrangement plan 200.”; [0064] “The input section 3 is configured to acquire operation information from the user. The input section 3 is configured to input information on any specific position in the arrangement plan 200.”; [0066] “The display section 4 is configured to display, for example, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Izumihara and Sato before them, to modify the multiple zone space air conditioning control using multiple indoor units to incorporate a user input where the user can enter position information of the indoor units in the space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for selecting indoor units for a zone that affect the zone based on their locations or positions in the space (Sato: [0011] “The present invention has been made to solve the above-described disadvantages and provides an air-conditioning management apparatus capable of selecting an air-conditioning device that affects an air-conditioning environment at a specific position in an air-conditioned space from the plurality of air-conditioning devices.”).

Regarding claim 3, Izumihara teaches all the features of claim 1.
Izumihara does not explicitly teach: wherein the memory stores the influence degree information and the running condition information therein on a basis of information input to a reception device that receives information input by a user.
Sato teaches:
wherein the memory stores the influence degree information and the running condition information therein on a basis of information input to a reception device that receives information input by a user. (Sato: [0013] “The controller obtains, as a control target range, an area that is within the air-conditioned space to which the specific position belongs in the arrangement plan and that is within a predetermined range from the specific position, and selects at least one air-conditioning device whose installation position in the arrangement plan is included in the control target range as the control target air-conditioning device”; [0057] The air-conditioning device position information 300 is information indicating installation positions of each of the air-conditioning devices in the arrangement plan 200.”; [0064] “The input section 3 is configured to acquire operation information from the user. The input section 3 is configured to input information on any specific position in the arrangement plan 200.”; [0066] “The display section 4 is configured to display, for example, operation data related to each of the air-conditioning devices stored in the air-conditioning device management section 5, operation data related to each indoor unit 30 and data about a room temperature related to the indoor unit 30 stored in the air-conditioning device data storage unit 8, and floor drawings stored in the space information storage unit 9.”; [0086] “The target air-conditioning device calculation section 1 obtains, as a control target range SP, an area that is within an air-conditioned space to which the specific position P belongs in the arrangement plan 200 and that is within a predetermined range from the specific position P.”) [The area within the predetermined range reads on “the influence degree”, and the operation data and the room temperature related to each indoor unit reads on “the running condition information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Izumihara and Sato before 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining and displaying the affect ranges and operational data so that an appropriate indoor units can be selected for specific zones in the space (Sato: [0008] “It is therefore preferable to appropriately operate the air-conditioning devices which affect an air-conditioning environment (for example, temperature or humidity) at the position of the plurality of air-conditioning devices arranged in the air-conditioned space.”; [0011] “The present invention has been made to solve the above-described disadvantages and provides an air-conditioning management apparatus capable of selecting an air-conditioning device that affects an air-conditioning environment at a specific position in an air-conditioned space from the plurality of air-conditioning devices.”).

Regarding claim 4, Izumihara teaches all the features of claim 1.
Izumihara does not explicitly teach: wherein the memory further stores partition part information therein, the partition part information being information on a partition part forming the room space, and the calculating circuitry corrects the total influence degree by using the partition part information stored in the memory, and calculates the control influence degree on a basis of a corrected total influence degree.
Sato teaches:
wherein the memory further stores partition part information therein, the partition part information being information on a partition part forming the room space, and (Sato: [0051] [The structural components read on “partition part information”.]
the calculating circuitry corrects the total influence degree by using the partition part information stored in the memory, and calculates the control influence degree on a basis of a corrected total influence degree. (Sato: [0157] “As described above, an area behind each structural component, such as a wall or a column, relative to the specific position P is not determined as a control target range SP. Consequently, a room different from the room (air-conditioned space) to which the specific position P belongs and an area where a structural component makes air blown from an air-conditioning device difficult to reach in the same room as the room to which the specific position P belongs in the temporary range SP1 can be excluded from the control target range SR”) [Excluding from the control target range when spaces are separated by structural component reads on “corrects the total influence degree”, and determining the resulting control target ranges read on “calculates the control influence degree on a basis of a corrected total influence degree”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for excluding the target range of the indoor units, across the structural components, that do not have effect on a specific zone (Sato: [0157] “As described above, an area behind each structural component, such as a wall or a column, relative to the specific position P is not determined as a control target range SP. Consequently, a room different from the room (air-conditioned space) to which the specific position P belongs and an area where a structural component makes air blown from an air-conditioning device difficult to reach in the same room as the room to which the specific position P belongs in the temporary range SP1 can be excluded from the control target range SR”).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izumihara, in view of Ashgriz et al. (US 9,644,857 B1), hereinafter ‘Ashgriz’.
Regarding claim 5, Izumihara teaches all the features of claim 1.
Izumihara does not explicitly teach: wherein the calculating circuitry corrects the total influence degree by using environmental information inside the room space and environmental information outside the room space, and calculates the control influence degree on a basis of a corrected total influence degree.
Ashgriz teaches:
wherein the calculating circuitry corrects the total influence degree by using environmental information inside the room space and environmental information outside the room space, and calculates the control influence degree on a basis of a corrected total influence degree. (Ashgriz: COLUMN 7 LINE 61 to COLUMN 8 LINE 17, figure 6 “FIG. 6 is a simplified flow chart to show the main steps in the virtual thermostat device. When the virtual thermostat device starts 600, the virtual thermostat reconstruct a 3D model of the controlled space 610, which includes people's locations and furniture layout, and the calibrated infrared data with the 3D model. Next, the 3D model of the space is sent to a mesh generator 620 to produce a finite volume mesh for the whole controlled space domain. Next, the boundary and the initial conditions of mesh are set up 630. These include the source of heat objects, the inlet conditions, the outside temperature, and the shadow effects on the outside walls, the initial air temperatures, and the wall thermal resistances. After the boundary and the initial conditions are set, the virtual thermostat starts to estimate the temperature distribution inside the controlled space using a CFD solver 640 by solving the Navier Stoke and energy equations for every time step. The next step is to extract the average temperature at the target location 650. Next, the control unit 660 starts to compare the average target temperature with the user specification range and based on this comparison the HVAC unit 670 turns ON or OFF. In addition, the control unit 660 has to change the inlet condition of the CFD simulation solver 640 through sending signal 680 back to set the boundary conditions 630.”) [Calculating the temperature distribution upon considering the source of heat objects, the inlet conditions, the outside temperature, and the shadow effects on the outside walls, the initial air temperatures, and the wall thermal resistances reads on “by using environmental information inside the room space and environmental information outside room space … calculates the control influence degree on a basis of a corrected total influence degree”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Izumihara and Ashgriz before them, to modify the multiple zone space air conditioning control using multiple indoor units to incorporate determining temperature distribution of the space considering the environmental information of both inside and outside of the space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a better model of determining zone temperature distribution based on air behavior inside the controlled space that is affected by both inside and outside environmental conditions (Ashgriz: COLUMN 2 LINES 8-24 “The main object of the present invention is to control the temperature of a particular location or zone, instead of using a single point measuring sensor far away from the targeted location. Since it is not feasible to put temperature sensors throughout the whole space, the temperature control is achieved by simulating the air behavior inside the controlled space. The result is like having number of movable single point measuring sensors inside a specified location, instead of a single temperature measure far away from the interest zone. A computational fluid numerical solver is used to determine air behavior inside the controlled space. This information can be used to estimate the average condition (for example average temperature) around the targeted location. As a result, the average condition can be used to determine when to turn ON and OFF the HVAC system.”).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Izumihara, in view of Gray (US 2009/0030555 A1), ‘Gray’.

Regarding claim 6, Izumihara teaches all the features of claim 1.
Izumihara does not explicitly teach:
Gray teaches:
wherein the memory further stores therein priority information that indicates a priority to be used for determining to control an air condition at some of the control points, and correction value information that indicates a correction value for each of a plurality of priorities, and the calculating circuitry corrects the total influence degree by using the priority information and the correction value information stored in the memory, and calculates the control influence degree on a basis of a corrected total influence degree. (Gray: [0050] “FIGS. 7A-7C illustrate a zone priority framework and an assigning of priority to a zone according to that zone priority framework. Information similar to that represented by FIGS. 7A-7C may be accessed or modified by a climate control system to implement prioritized climate conditioning to multiple zones according to embodiments of the invention. The particular implementation of how such information may be stored, compiled, accessed or modified may vary with different embodiments of the invention.”; [0062] “The prioritized determining of the climate conditioning to provide to the particular zone may further include determining a distribution of climate conditioning resources between the particular zone and the identified one or more other contributing zones. Distribution information 834 may be provided to a processing [Storing the priority information reads on “the memory further stores therin priority information …”. Determining the climate conditioning using the distribution information based on zone priority reads on “calculates the control influence degree on a basis of a corrected total influence degree”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Izumihara and Ashgriz before them, to modify the multiple zone space air conditioning control using multiple indoor units to incorporate using zone priority based control of the indoor units.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for not having to oversize the climate control system, but a reasonable sizing for nominal loads (Gray: [0007] “At any given time, various climate conditioning requirements of individual rooms of a building determine an aggregate climate conditioning load carried by a climate control system. This aggregate load can change significantly over time as environmental conditions, space utilization 

Regarding claim 7, Izumihara and Gray teach all the features of claims 1 and 6.
Gray further teaches:
wherein the memory stores the priority information and the correction value information therein on a basis of information input to a reception device that receives information input by a user. (Gray: [0041] “Priorities may be assigned or reassigned to one or more zones by having a user explicitly enter priority values through any of a variety of inputs.”)
The motivation to combine Izumihara and Gray, which teach the features of the present claim, as submitted in claim 6, is incorporated herein.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116